Case 1:21-cv-00045-MJT Document 1-2 Filed 02/03/21 Page 1 of 4 PageID #: 9

                                                                                FILED
                                                                                DISTRICT CLERK OF
                                                                                JEFFERSON CO TEXAS
                                                                                12/28/2020 3:01 PM
                                                                                JAMIE SMITH
                                        •NO
                                          ( A)911,914.1kg                       DISTRICT CLERK
                                                                                D-p0925

JANIS BALSAM0,-                                                 IN THE DISTRICT COURT OF

        Plaintiff

V.                                                           ;JEFFERSON'COUNTY,T E'X'A S

WALMART              D/11/A SAM'S CLUB

       ,Dejendani,                                                         JUDICI4DISTRICT


       PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES

Plaintiff JANI_S BAL,SAMO ("Plaintiff') brings this action against, WALMART JNC. b/B/A,

SAWS CLUB("Defendareland.would show the Court ati

                                       Jurisaiction and Venue
 1.     This Court has jtuisdiction over the subject matter Ofthis lawsuit and over the persons

,andebnipanies referenced above because they are domiciled in this State and/or have sufficient

:minimum contacts with this State and Plaintiff's claims arise from those 'contacts.

2.      Venue is proper in this Court pursuant to Tex. Civ.Prac. Rem. Code § 15.002.


                                            II. PartieI
3..     Plaintiff, Janis Balsarno,:is an individual residing in Hari County,Texas.;

4.      Defendant, Wahnatt Inc."d/b/a Sam's Club is a Delaware corporation, with its prmcipai

 place of business at 702 SW 8th St„ 4555,Bentonville, Arkansas 72716-6299. Defendant may be

served via its registered agent for service in the State,of Tp.cas, CT Corporation System 1.?99

Bryan St., Suite 900,Daiii§,-TeXas 75201:

                                           Discoverylevel
        Discovery may be"bondated under Level 3 of,the Texas Rules of Civil Procedure.




                                                                 Federal Removal Exhibit A
Case 1:21-cv-00045-MJT Document 1-2 Filed 02/03/21 Page 2 of 4 PageID #: 10




                                               N.Facts
6.      On or atound November 30, 2020, Plaintiff Janis Balsamo entered Sam's Club #8257,

 located at'1,615 Interstate 10 South,.Beaturiont, Texas:77761. ,:11POif exiting the,.storp's reitrobiii

and attempting to return to her vehicle to retrieve her Wallet, Ms.Bal.samo slipped and fell due to

 a wet floor in the general vicinity of an ice machine; and suffered severe and debilitating injuries,

 including a broken hip.

7.      Ms. Balsaino'S'fali was'caused by a dangerous condition finknoWn

 8.     Upon information and belief, Defendant created, or at a minimum knew of, the unsafe

 c- ondition that caused Ms. Balsaino's injuries. Defendant's failure to warn Ms. Balsamo of the

 dangerous condition or to take reasonable steps,to address the'hazardous condition caused Ms..

,palsamo's injuries.

                                          V.Causes of Action

                  A.     Neiligence/Pre.mises Liability
5.      Plaintiff incoiporates the allegations above as iffully-set forth herein.
 10.    Defendant owed a legal duty to Ms. Balsamo to use reasonable care to protect'against-
 unreasonable risk of harm of which Defendantkiiew Or feasonahly should have kifown.
 1,1.   Defendant breached its duty to Ms. Balsam° by
                  *Failing to use reasonable care.to.protect Plaintiff, against unreasonable risk of
        hartir,
        b.        Failing to Make -safe dangerous conditions such as wet ft-pets that posed an
        upreaspriabler.riSk;
        c.        Failing to adequately warn Plaintiff ofthe Tact that the floor was Wet; and
        d.        Failing to maintain adequate safeguards around the dangerous condition to render
        the preinises reasonably safe to accommodate visitors to the store.


                                                  - 2-.



                                                                   Federal Removal Exhibit A
Case 1:21-cv-00045-MJT Document 1-2 Filed 02/03/21 Page 3 of 4 PageID #: 11




 12.   The above cited acts of negligence were the cause ofthe incident.

13.    As a result of the incident, Plaintiff has suffered severe injuries.


                                         VI. Jury Demand
 14.   Plaintiff hereby demands a jury trial.

                                   VII. Recniest for Diselosure

 15.   Plaintiff requests that Defendant disclose, within fifty days of service of this Request for
Disclosure, the information and/or material described in Rule 194.2.
                                     VIII. Rule 193.7 Notice

 16.   Plaintiff provides notice under Texas Rule of Civil Procedure 193.7 of her intent to use

any and all documents produced by Defendant.

                                             IX. Prayer
 17.   Plaintiff prays that citation issue and be served upon Defendant requiring it to appear and

answer. Plaintiff seeks damages in excess of the minimum jurisdictional limits of this court,

monetary relief in excess of $1,000,000, pre-judgment and post-judgment interest, court costs,

and all such other relief to which Plaintiff shows herselfjustly entitled, including but not limited

to:

       a.      Actual damages;

       b.      Past and future lost wages;

       c.      Past and future medical expenses;

       d.      Past and future physical pain;

       e.      Past and future mental anguish;




                                                -3 -



                                                                  Federal Removal Exhibit A
Case 1:21-cv-00045-MJT Document 1-2 Filed 02/03/21 Page 4 of 4 PageID #: 12




      f.    Past and future impairment; and

      g.    Past and future loss of household services.



                                                           Respectfidly submiticd,

                                                           WILLIAMS HART BOUNDAS
                                                           EASTERBY,L.L.P

                                                             Is/William R. Langley
                                                           JIM HART
                                                           State Bar No.09147400
                                                           CESAR TAVARES
                                                           State Bar No. 24093726
                                                           WILLIAM R.LANGLEY
                                                           State Bar No.24102061
                                                           8441 Gulf Freeway, Suite 600
                                                           Houston, Texas 77017-5001
                                                          (713)230-2200 —Telephone
                                                          (713)643-6226 — Facsimile
                                                          PIDept@whlaw.com




                                           -4 -



                                                              Federal Removal Exhibit A
